Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 16 – 20 are drawn to product/Device classified in class H01L 22/20.
II.	Claims 1 – 15 are drawn to process, classified in class H01J 37/32449.
Applicant is to elect group I or II from above and further elect a single species as identified below and identify and withdraw claims directed to non-elected species.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, gas exhaust plate can be made either patterning or selective deposition which is another and materially different process. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to the following patentably distinct species:
EMBODIMENT 1, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode, without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening. (Fig. 1 – 2, 3A).  OR
EMBODIMENT 2, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 1 – 2, 3B).  OR
EMBODIMENT 3, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 1 – 2, 3C). OR
EMBODIMENT 4, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having gradual opening while upper portion having vertical opening (Fig. 1 ,4, 3A). OR
EMBODIMENT 5, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 1, 4, 3B) OR
EMBODIMENT 6, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 1, 4, 3C) OR
EMBODIMENT 7, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode, with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening (Fig. 1, 5, 3A) OR
EMBODIMENT 8, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 1, 5, 3B) OR
EMBODIMENT 9, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 1, 5, 3C) OR
EMBODIMENT 10, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening. (Fig. 1, 6, 3A) OR
EMBODIMENT 11, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 1, 6, 3B) OR
EMBODIMENT 12, A plasma processing method or device having a gas exhaust plate in direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 1, 6, 3C). OR
EMBODIMENT 13, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode, without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening. (Fig. 12,2, 3A).  OR
EMBODIMENT 14, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 12, 2, 3B).  OR
EMBODIMENT 15, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 12, 2, 3C). OR
EMBODIMENT 16, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having gradual opening while upper portion having vertical opening (Fig. 12 ,4, 3A). OR
EMBODIMENT 17, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 12, 4, 3B) OR
EMBODIMENT 18, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode without modular plate, continuous surface with plurality of openings of different size and shape, wherein the different size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 12, 4, 3C) OR
EMBODIMENT 19, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode, with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening (Fig. 12, 5, 3A) OR
EMBODIMENT 20, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 12, 5, 3B) OR
EMBODIMENT 21, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 12, 5, 3C). OR
EMBODIMENT 22, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion having vertical opening. (Fig. 12, 6, 3A) OR
EMBODIMENT 23, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a gradual opening while upper portion also having the gradual opening (Fig. 12, 6, 3B) OR
EMBODIMENT 24, A plasma processing method or device having a gas exhaust plate without direct contact with a lower electrode with modular plate, continuous surface with plurality of openings of same size and shape, wherein the same size and shape with lower portion having a step opening while upper portion having vertical opening (Fig. 12, 6, 3C).

Please note, mutual exclusivity exists in claims 2 or 3, AND 5 or 6, AND 12 or 13.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to ALL species above.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816